Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/13/2020 and 07/08/2021 are made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, 21are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. That is, the limitation “and/or” is indefinite claim language. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Di et al (US Patent 9697233), and further in view of Qaddoura (US Patent 9151953).
With regard to claim 1, Di et al disclosed (obtaining image data, wherein the image data represent an image of a surface of a consignment captured by an image sensor),
determining, at least partially on the basis of the image data, metadata associated with  the image data, wherein the metadata represent a plurality of image features of the image represented by the image data, wherein each image feature of the image features represented by the metadata is an image component of the image represented by the image data (refer to Fig.2, block 201), and
determining distribution or sorting information for the automated distribution or
sorting of the consignment at least partially on the basis of the image features
represented by the metadata (refer to col. 3, lines 54-61). Di et al reference does not expressly call for obtaining image data, wherein the image data represent an image of a surface of a consignment captured by an image sensor. However, at the same field of endeavor, Qaddoura discloses this feature (refer to Fig. 3, blocks 304, 306, 308). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Qaddoura imaging data processing system into Di et al system. The suggestion/motivation for doing so would have been to provide capturing images of the markings (refer to Fig. 3, blocks 306 and 308 of Qaddoura). Therefore, it would have been obvious to combine Qaddoura with Di et al reference to obtain the invention as specified in claim 1. 
	With regard to claim 2, Di et al disclosed wherein at least one of the image features is at least one of the following image components: a respective region contained in the image, a respective corner contained in the image, a respective edge contained in the image, a respective key point contained in the image, or a respective pattern contained in the image (refer to Figs 5-8).
	With regard to claim 3, Di et al disclosed wherein the region, corner, edge, key point or
pattern contained in the image represents an address field of the consignment or a part of the address field of the consignment (refer to Fig. 3, blocks 306 & 308). 
	With regard to claim 4, Di et al disclosed wherein the metadata, for at least one of the image features, represent at least one of the following characteristics of the respective image feature or its surrounding area: a size of the respective image feature, a shape or outline of the respective image feature, a position of the respective image feature, a color of the respective image feature or in the surrounding area of the respective image feature, an orientation of the respective image feature or its surrounding area, a geometric center of the respective image feature, moments of the respective image feature or its surrounding area (refer to Figs. 3 & 5).
With regard to claim 5, Di et al disclosed wherein the metadata represent one or more of the image features in the form of a vector (refer to col. 2, lines 33-38).
	With regard to claim 6, Di et al disclosed said method further comprising, 
providing the distribution or sorting information in such a way that an automated sorting or distribution of the consignment is enabled or caused at least partially on the basis of the distribution or sorting information, and/r distributing or sorting the consignment in an automated manner at least partially on the basis of the distribution and/or sorting information (refer to col. 5, lines 19-24 of Qaddoura).
	With regard to claim 7, Di et al disclosed aid method further comprising, providing or accessing a data model for determining the distribution or sorting information for the automated distribution or sorting of the consignment, wherein the determining of the distribution or sorting information for the automated distribution or sorting of the consignment is based at least partially on the data model (refer to col.3, lines 47-61).
	With regard to claim 8, Di et al disclosed wherein the data model assigns the distribution or sorting information for the automated distribution or sorting of the consignment to the image features represented by the metadata (refer to col. 3, lines 54-61).
	With regard to claim 9, Di et al disclosed wherein the data model is based on distribution
and/or sorting information determined for other consignments and image features of images of the surfaces of these other consignments or the data model does not contain any information relating to the consignment for which distribution and/or sorting information for the automated distribution and/or sorting of the consignment are determined or a combination thereof (refer to col. 3, lines 62-col. 4, lines 3).
	With regard to claim 10, Qaddoura disclosed wherein the data model is obtained through machine learning (refer to col. 4, lines 14-21).
	With regard to claim 11, Di et al disclosed wherein the metadata are determined independently from at least one of a recognition of characters contained in the image represented by the image data or characters contained in the image represented by the image data or their meaning (refer to col. 13, lines 4-9).
	Claims 12-21 are analyzed and rejected the same as claims 1-11.

Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8717288), (85991132), (8254630) and (8144118).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
08/10/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669